Citation Nr: 1822483	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to October 12, 2006, and in excess of 20 percent from December 1, 2006, through August 5, 2008, for left knee lateral meniscectomy and arthroscopy with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  A temporary 100 percent evaluation is in effect from October 12, 2006, through November 30, 2006 due to left knee surgery.

In a December 2015 decision, the Board denied the claim.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a February 201 7 joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a March 2017 Order, the Court granted the motion, vacated the Board's December 2015 decision as it pertains to the above issue, and remanded this case to the Board for readjudication.  The sections of the Board decision pertaining to an evaluation for the above disability from August 6, 2008, and the evaluation for left knee recurrent subluxation for the entire claims period were not part of the joint motion, and therefore those issues are not on appeal.

The claim was again before the Board in August 2017, at which time it was remanded for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

A December 2017 rating decision discontinued the previous 10 percent evaluation under Diagnostic Code 5010 for arthritis due to trauma effective December 1, 2006, and assigned a 20 percent evaluation under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent locking, pain, and effusion.  

The February 2017 joint motion states that the Board erred in the December 2015 decision by not adequately explaining why the Veteran was not entitled to any additional separate ratings under Diagnostic Codes 5258 and 5259 due to other knee symptomatology.  Therefore, as discussed below in detail, the present decision restores the rating under Diagnostic Code 5010 for the entire period on appeal and awards the rating under Diagnostic Code 5258 for the entire claims period.

FINDING OF FACT

The Veteran's left knee lateral meniscectomy and arthroscopy with osteoarthritis was characterized by dislocated semilunar cartilage with frequent locking, pain, and effusion for the entire claims period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left knee lateral meniscectomy and arthroscopy with osteoarthritis for the period from August 29, 2005, through October 12, 2006, have not been met, and the criteria for an evaluation of 10 percent from December 1, 2006, through August 5, 2008 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2017).

2.  The criteria for an evaluation of 20 percent for left knee lateral meniscectomy and arthroscopy with osteoarthritis with semilunar cartilage with frequent locking, pain, and effusion have been met from August 29, 2005, through October 12, 2006, and the criteria for an evaluation in excess of 20 percent from December 1, 2006, through August 5, 2008 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a letter to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was provided with an examination arranged through VA QTC Services in September 2017.  Overall, the VA examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

II.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2017).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not specifically contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

The Veteran said at June 2006 VA treatment his left knee felt "real weak" without giving out.  At September 2006 VA treatment the Veteran reported left knee pain, and it was noted that he had left knee degenerative joint disease with a meniscal tear on the medial side.  In October 2006 the Veteran underwent an arthroscopic partial medial meniscectomy and debridement of the left knee.

The Veteran had a left knee examination arranged through VA QTC Services in July 2007 at which he said that it continued to get worse.  There was weakness, stiffness, swelling, heat, constant giving way, and constant pain that was worse with stress or physical activity like walking or standing.  The examiner noted that the left knee functional impairment was not being able to lift or twist and that there was swelling with prolonged walking.  There were cramps with kneeling and squatting and difficulty running.

On examination there was flexion to 120 degrees with pain and extension to 0 degrees without pain.  There was fatigue, weakness, lack of endurance, and incoordination on flexion.  On repetitive use there was an additional ten degrees limitation of motion on flexion and extension with pain, fatigue, weakness, lack of endurance, and incoordination.

The Veteran had an examination arranged through VA QTC Services in September 2017.  The examiner opined that no distinction could be made as to the specific symptomatology from the various knee diagnoses.  He felt that it was at least as likely as not that the multiple knee conditions caused episodes of locking, pain, and effusion.  The multiple conditions were more likely responsible for the symptoms, and not solely the meniscectomy.

The Veteran does not qualify for compensable evaluations for limitation of flexion and extension because flexion has not been limited to 45 degrees and extension has not been limited to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  At the July 2007 examination flexion was to 120 degrees and extension was to 0 degrees.  The Board finds that the Veteran is entitled to a 10 percent evaluation for traumatic arthritis under Diagnostic Code 5010 for the entire claims period.  An evaluation in excess of 10 percent is not available under Diagnostic Code 5010 for the left knee because there is not involvement of two joints with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a.  

The Veteran qualifies for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint for the entire claims period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  It is noted that the September 2017 examiner felt that during the applicable period the multiple knee conditions caused episodes of locking, pain, and effusion.  This is the maximum rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.

The record does not show that the Veteran's semilunar cartilage was removed.  Therefore, he does not qualify for a separate 10 percent evaluation under Diagnostic Code 5259.  See 38 C.F.R. § 4.71a.  Diagnostic Codes 5256, 5262, and 5263 are not applicable because the record does not show left knee ankylosis, impairment of the tibia and fibula, and genu recurvatum.  See id.  The Veteran's rating under Diagnostic Code 5257 is not under review because the Veteran did not appeal the Board's December 2015 decision as it pertained to Diagnostic Code 5257, and there has not subsequently been another claim related to this. 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation of motion diagnostic codes.  At the July 2007 examination the Veteran reported weakness, stiffness, swelling, heat, constant giving way, and constant pain that was worse with stress or physical activity like walking or standing.  On repetitive use at the examination there was an additional ten degrees limitation of motion on flexion and extension with pain, fatigue, weakness, lack of endurance, and incoordination.  The currently assigned ratings for the left knee contemplates these symptoms.  Therefore, the record does not show that the Veteran is entitled to evaluations in excess of the currently assigned separate 10 and 20 percent ratings assigned for left knee lateral meniscectomy and arthroscopy with osteoarthritis prior to August 6, 2008.

Since the Veteran has been assigned the maximum schedular rating for the left knee under Diagnostic Code 5258, the Board will consider whether he is entitled to an extraschedular rating.  The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2017).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral left knee disorder (i.e., locking and pain) are contemplated by the rating criteria and the assigned ratings, and the medical evidence fails to show anything unique or unusual about this disability that would render the schedular criteria inadequate.  As the available schedular criteria for the left knee disability are adequate, referral for consideration of an extraschedular rating is not warranted.

Under the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59 (2017).  Because the period before August 6, 2008, is so remote, the Board finds that current testing under Correia would not assist in any assessment of knee impairment for this earlier time period.  As such, there is no need to conduct additional development for this period.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect he is unemployable due to his service-connected left knee disabilities.  The July 2007 examiner wrote that the left knee would affect the Veteran's occupation due to difficulty with running, jumping, kneeling, squatting, and heavy lifting.  While the record shows the Veteran has employment related limitations due to his left knee disabilities, the record does not show that the Veteran is precluded from all work due to these disabilities.  Therefore, consideration of a TDIU is not warranted.  

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected left knee lateral meniscectomy and arthroscopy with osteoarthritis, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  


ORDER

An evaluation of 10 percent for left knee lateral meniscectomy and arthroscopy with osteoarthritis for the period from August 29, 2005 through October 12, 2006 is denied; an evaluation of 10 percent from December 1, 2006 through August 5, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.

An evaluation of 20 percent for left knee lateral meniscectomy and arthroscopy with osteoarthritis with semilunar cartilage with frequent locking, pain from August 29, 2005, through October 12, 2006 is granted, subject to the law and regulations governing the payment of monetary benefits: an evaluation in excess of 20 percent from December 1, 2006, through August 5, 2008 is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


